PARKS, Judge,
specially concurring:
While I agree in the result reached by the majority, I write separately on the appellant’s first assignment of error. On the morning of trial, the trial court combined the four charges into two charges. The two checks written on September 28, 1984 were combined under the “common scheme or plan” allowance under 21 O.S.1981, § 1541.3. Similarly, a check written on March 1, 1985 and one written on October 6, 1984 were combined into one charge.
The problem lies in this second combination. Not only were the checks written six months apart, but the testimony also reveals that one check was for doctor’s services and the other was for shoes. There is not even a hint that these checks were part of a “common scheme or plan to cheat and defraud.” 21 O.S.1981, § 1541.3. For this reason, I agree with the appellant that it was improper to combine the checks written on March 1, 1985 and October 6, 1984 into one count.